204 F.2d 696
Richard C. WILLISv.C. H. LOONEY, Warden, United States Penitentiary, Leavenworth, Kansas.
No. 4616.
United States Court of Appeals Tenth Circuit.
May 11, 1953.

Appeal from the United States District Court for the District of Kansas.
No one for appellant.
Eugene W. Davis, U. S. Atty., and Robert H. Bingham, Asst. U. S. Atty., Topeka, Kan., for appellee.
Before HUXMAN, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellee, on ground appeal is moot.